DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 17, 2020 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment filed Dec. 17, 2020 is sufficient for the Examiner to withdraw the rejection of claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Allowable Subject Matter
Claims 1-3 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior fails to disclose or fairly suggest the claimed method of manufacturing an optical fiber wherein a cap member is provided at a position of the diameter-reducing portion of an upper portion of an optical fiber preform melted in a drawing furnace, the cap member being engaged with an adapter that connects a dummy rod and the glass preform for the optical fiber, and an upper end of the cap member being disposed to be in contact with a lower end of the dummy rod via the adapter and an outer diameter ratio (“x”) of the cap member to the glass preform and an outer diameter ratio “y” of the glass preform satisfy the claimed expression.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okada (US 2011/0265522A1) ([0045], [0097]-[00] and Fig. 5) discloses a method of manufacturing an optical fiber comprising a dummy portion (90) (corresponding to a dummy rod) connected to a vicinity of an upper end of an optical fiber preform (9).  Okada ([0005]) discloses an optical fiber manufactured from a silica glass rod called an optical fiber preform.  Therefore, it would be obvious to a person having ordinary skill in the art, the optical fiber preform (9) disclosed by Okada is a glass preform.  Okada ([0045]) further discloses optical fiber is formed by melt-drawing an optical fiber preform in a heating furnace (10) and (Fig. 5 and [0097]-[0103]) discloses an attachment portion (202) (corresponding to a cap member) provided at a position of a diameter-reducing portion (9a) of the glass preform (9) for optical fiber.  Okada discloses the attachment portion (i.e. cap member) engaged with a flange portion (201) (corresponding to an adapter) Okada fails to disclose the flange portion (201) .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741